Exhibit 10.1

REGISTRATION RIGHTS AGREEMENT

This Registration Rights Agreement (this “Agreement”) is dated as of June 11,
2020, between Sonim Technologies, Inc., a Delaware corporation (the “Company”),
on the one hand, and B. Riley Principal Investments, LLC (“BRPI”) and BRC
Partners Opportunity Fund, LP (together with BRPI, the “Investors”) on the other
hand.

WHEREAS, pursuant that certain Note Amendment and Debt Cancellation Agreement
dated June 1, 2020 between the Company and BRPI, as amended by Amendment No. 1
dated June 9, 2019 (the “Debt Cancellation Agreement”), the parties have agreed,
among other things, that at the closing of the Proposed Offering (as defined
below), and contingent thereupon, BRPI shall convert $$6,170,125.51 of the
Payoff Amount (as defined in the Debt Cancellation Agreement, and such amount,
as referred to herein, the “Conversion Payoff Amount”) into shares of the
Company’s Common Stock at a conversion price equal to the price at which shares
are offered to the public in the Proposed Offering (the “Conversion Shares”),
which Conversion Shares shall be issued to the Investors in such allocations as
may be provided in writing by BRPI to the Company no later than three business
days prior to the Effective Time, or if no such notice is given, to Noteholder.

WHEREAS, pursuant to the Debt Cancellation Agreement, the Company and BRPI
desire to enter into this Agreement pursuant to which the Company shall use its
best efforts to file a registration statement for resale of the Conversion
Shares.

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and the Investors agree
as follows:

ARTICLE 1

DEFINITIONS

1.1 Definitions. In addition to the terms defined elsewhere in this Agreement,
for all purposes of this Agreement, the following terms have the meanings set
forth in this Section 1.1:

(a) “Action” means any action, suit, inquiry, notice of violation, proceeding or
investigation pending or, to the Company’s Knowledge, threatened against or
affecting the Company, or any of its properties before or by any court,
arbitrator, governmental or administrative agency or regulatory authority
(federal, state, county, local or foreign).

(b) “Additional Filing Deadline” means the later to occur of (i) the date sixty
(60) days after the date substantially all of the Registrable Securities
registered under the immediately preceding effective Registration Statement are
sold and (ii) the date six (6) months from the Effective Date of such
immediately preceding effective Registration Statement, or, if such date is not
a Business Day, the next date that is a Business Day; provided, however, that in
the event the foregoing deadline in any case falls within the Grace Period and
the Company has not yet filed with the Commission its Complete Form 10-K for the
preceding fiscal year by such deadline, then such deadline shall be extended
until the Business Day following the date on which the Complete Form 10-K for
such preceding fiscal year is filed with the Commission; provided further,
however, that such deadline shall not be extended beyond the date that is 120
days following end of the Company’s most recent fiscal year (or, if such date is
not a Business Day, the next date that is a Business Day). In any case where the
Additional Filing Deadline is extended pursuant to the foregoing provisos, then
the Additional Filing Deadline, as so extended, shall be deemed the Additional
Filing Deadline for all purposes of this Agreement.

 



--------------------------------------------------------------------------------

(c) “Additional Effectiveness Deadline” means the date which is the earliest to
occur of (i) if the Additional Registration Statement does not become subject to
review by the Commission, (a) 60 days after the Additional Filing Deadline or,
if such date is not a Business Day, the next date that is a Business Day, or
(b) five Trading Days after the Company receives written notification from the
Commission that the Additional Registration Statement will not become subject to
review and the Company fails to request to accelerate the effectiveness of the
Additional Registration Statement, or (ii) if the Additional Registration
Statement becomes subject to review by the Commission, 120 days after the
Additional Filing Deadline, or, if such date is not a Business Day, the next
date that is a Business Day; provided, however, that in the event the foregoing
applicable deadline in any case falls within the Grace Period and the Company
has not yet filed with the Commission its Complete Form 10-K for the preceding
fiscal year by such deadline, then such deadline shall be extended until the
Business Day following date on which the Complete Form 10-K for such preceding
fiscal year is filed with the Commission; provided further, however, that such
deadline shall not be extended beyond the date that is 120 days following the
end of the Company’s most recent fiscal year (or, if such date is not a Business
Day, the next date that is a Business Day); and, provided further, that such
period shall be extended until the actual effectiveness of the Additional
Registration Statement in the event the Commission has not declared the
Registration Statement effective and the Company has continued during such
period to use best efforts to cause the Commission to declare the effectiveness
of the Additional Registration Statement. In any case where the Additional
Effectiveness Deadline is extended pursuant to the foregoing provisos, then the
Additional Effectiveness Deadline, as so extended, shall be deemed the
Additional Effectiveness Deadline for all purposes of this Agreement.

(d) “Affiliate” means any Person that, directly or indirectly through one or
more intermediaries, controls or is controlled by or is under common control
with a Person, as such terms are used in and construed under Rule 405 under the
Securities Act.

(e) “Board of Directors” means the board of directors of the Company.

(f) “Business Day” means any day except any Saturday, any Sunday, any day which
is a federal legal holiday in the United States or any day on which banking
institutions in the State of New York are authorized or required by law or other
governmental action to close.

(g) “Buy-In” and “Buy-In Price” shall have the meanings ascribed to such terms
in Section 3.4.

(h) “Closing Date” shall refer to the date of the closing of the Proposed
Offering.

(i) “Commission” means the United States Securities and Exchange Commission.



--------------------------------------------------------------------------------

(j) “Common Stock” means the common stock of the Company, par value $0.001 per
share, and any other class of securities into which such securities may
hereafter be reclassified or changed.

(k) “Complete Form 10-K” means the annual report on Form 10-K filed by the
Company with the Commission in accordance and compliance with the Exchange Act
that includes, or incorporates by reference from the Company’s most recent
definitive proxy statement on Schedule 14A actually filed with the Commission,
the information and disclosures required by Part III of the Commission’s Form
10-K. For the avoidance of doubt, if the Company files its annual report on Form
10-K with the Commission and does not include therein all of the information and
disclosures required by Part III of the Commission’s Form 10-K, then such annual
report on Form 10-K shall not be deemed a Complete Form 10-K for purposes of
this Agreement until the Company either (i) files in accordance and compliance
with the Exchange Act an amendment to such annual report on Form 10-K to include
the information and disclosures required by Part III of the Commission’s Form
10-K or (ii) files in accordance and compliance with the Exchange Act its
definitive proxy statement on Schedule 14A with the Commission for its next
annual meeting of stockholders.

(l) “Conversion Share Value” means, at any given time for any Investor, an
amount equal to the Offer Price multiplied by the number of Conversion Shares
then held by such Investor.

(m) “Cut Back Shares” shall have the meaning ascribed to such term in
Section 2.1(a).

(n) “Effective Date” means the date that a Registration Statement is first
declared effective by the SEC.

(o) “Effectiveness Deadline” means the Initial Effectiveness Deadline and the
Additional Effectiveness Deadline, as applicable.

(p) “Exchange Act” means the Securities Exchange Act of 1934, as amended, and
the rules and regulations of the Commission promulgated thereunder.

(q) “Fair Market Value” of one share of Common Stock as of any given date means
(i) if the Principal Trading Market is NASDAQ, the closing sales price of the
Common Stock, as reported by Bloomberg Financial Markets (or a comparable
reporting service of national reputation selected by the Company and reasonably
acceptable to the Investor if Bloomberg Financial Markets is not then reporting
sales prices of such security), on the Trading Day immediately prior to such
date, or (ii) if the Principal Trading Market is OTC, the last sales price of
the Common Stock in the over-the-counter market as reported on the OTC
marketplace maintained by OTC Markets Group Inc. (or any similar organization or
agency succeeding to its functions of reporting prices) on the Trading Day
immediately prior to such date or (iii) if fair market value cannot be
calculated as of such date on any of the foregoing bases, the fair market value
shall be as determined by the Board of Directors in the exercise of its good
faith judgment.

(r) “Filing Deadline” means the Initial Filing Deadline and the Additional
Filing Deadline, as applicable.



--------------------------------------------------------------------------------

(s) “FINRA” means the Financial Industry Regulatory Authority.

(t) “Grace Period” shall mean the period commencing on the date that is 134 days
following the end of the Company’s most recent fiscal third quarter and ending
on, and including, the date that is 120 days following the end of the Company’s
most recent fiscal year.

(u) “Initial Filing Deadline” means 30 days after the Closing Date, if such date
is not a Business Day, the next date that is a Business Day.

(v) “Initial Effectiveness Deadline” means the date which is the earliest of
(i) if the Initial Registration Statement does not become subject to review by
the Commission, (a) 60 days after the Closing Date or (b) five Trading Days
after the Company receives written notification from the Commission that the
Initial Registration Statement will not become subject to review and the Company
fails to request to accelerate the effectiveness of the Initial Registration
Statement, or (ii) if the Initial Registration Statement becomes subject to
review by the Commission, 150 days after the Closing Date, or, if such date is
not a Business Day, the next date that is a Business Day; provided, that such
period shall be extended until the actual effectiveness of the Initial
Registration Statement in the event the Commission has not declared the
Registration Statement effective and the Company has continued during such
period to use best efforts to cause the Commission to declare the effectiveness
of the Initial Registration Statement.

(w) “Losses” means any and all losses, liabilities, obligations, claims,
contingencies, damages, costs and expenses, including all judgments, amounts
paid in settlements, court costs and reasonable attorneys’ fees and costs of
investigation.

(x) “Nasdaq” means The Nasdaq Stock Market LLC.

(y) “Offer Price” shall refer to the price at which shares of Common Stock are
sold to the public in the Proposed Offering.

(z) “OTC” means any of the OTCQB Markets, the OTCQX Markets or the OTC Pink
Markets.

(aa) “Person” means an individual or corporation, partnership, trust,
incorporated or unincorporated association, joint venture, limited liability
company, joint stock company, government (or an agency or subdivision thereof)
or other entity of any kind.

(bb) “Principal Trading Market” means the Trading Market on which the Common
Stock is primarily listed or quoted.

(cc) “Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, a partial proceeding, such as a deposition),
whether commenced or threatened in writing.

(dd) “Proposed Offering” shall refer to the date of the closing of the
underwritten public offering of shares of the Company’s Common Stock pursuant to
the registration statement on form S-1 (File No. 333-238869).



--------------------------------------------------------------------------------

(ee) “Prospectus” means the prospectus included in a Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A promulgated under the Securities Act), as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by such
Registration Statement, and all other amendments and supplements to the
Prospectus including post-effective amendments, and all material incorporated by
reference or deemed to be incorporated by reference in such Prospectus.

(ff) “Registration Statement” means each registration statement required to be
filed under ARTICLE 2, including the Initial Registration Statement, all
Additional Registration Statements, and, in each case, the Prospectus,
amendments and supplements to such registration statement or Prospectus,
including pre- and post-effective amendments, all exhibits thereto, and all
material incorporated by reference or deemed to be incorporated by reference in
such registration statement.

(gg) “Registrable Securities” means the Conversion Shares and any shares of
Common Stock issued by way of (or issuable upon the conversion or exercise of
any warrant, right or other security that is issued by way of) a dividend, stock
split or other distribution with respect to, or in exchange for, or in
replacement of, the Conversion Shares, provided that the holder of such
Conversion Shares has completed and delivered to the Company a Selling
Stockholder Questionnaire (as defined below); and provided further, that the
Shares shall cease to be Registrable Securities upon the earliest to occur of
the following: (A) sale of such Shares by any Person to the public either
pursuant to a registration statement under the Securities Act or under Rule 144
(in which case, only such Conversion Shares sold shall cease to be Registrable
Securities) or (B) such Conversion Shares becoming eligible for sale by the
holder thereof pursuant to Rule 144 without volume or manner of sale
restrictions and without current public information pursuant to Rule 144.

(hh) “Rule 144,” “Rule 415,” and “Rule 424” means Rule 144, Rule 415 and Rule
424, respectively, promulgated by the Commission pursuant to the Securities Act,
as such Rules may be amended from time to time, or any similar rule or
regulation hereafter adopted by the SEC having substantially the same effect as
such Rule.

(ii) “SEC Guidance” means (i) any publicly-available written or oral guidance,
comments, requirements or requests of the Commission staff and (ii) the
Securities Act.

(jj) “Securities Act” means the Securities Act of 1933, as amended, and the
rules and regulations of the Commission promulgated thereunder.

(kk) “Trading Day” means a day on which Nasdaq is open for trading.

(ll) “Trading Market” means any of the following markets or exchanges on which
the Common Stock is listed or quoted for trading on the date in question: the
OTCQB Markets, the OTCQX Markets, the OTC Pink Markets, the NYSE American, the
NASDAQ Capital Market, the NASDAQ Global Market, the NASDAQ Global Select
Market, or the New York Stock Exchange (or any successors to any of the
foregoing).



--------------------------------------------------------------------------------

(mm) “Transfer Agent” means American Stock Transfer, the current transfer agent
of the Company, with a mailing address of 1 Embarcadero Ctr 500, San Francisco,
CA 94111, and a telephone number of (800) 937-5449, and any successor transfer
agent of the Company.

ARTICLE 2

REGISTRATION RIGHTS

2.1 Registration Statement.

(a) On or prior to the Initial Filing Deadline, the Company shall prepare and
file with the Commission a Registration Statement covering the resale of all
Registrable Securities for an offering to be made on a continuous basis pursuant
to Rule 415. The Registration Statement shall be on Form S-3 (or, if applicable,
on another appropriate form in accordance with the Securities Act) and shall
contain (except if otherwise required pursuant to written comments received from
the Commission upon a review of such Registration Statement) the “Plan of
Distribution” in substantially the form attached hereto as Exhibit A.
Notwithstanding any other provision of this ARTICLE 2, if the staff of the
Commission does not permit all of the Registrable Securities to be registered on
the initial Registration Statement filed pursuant to this Section 2.1(a) (the
“Initial Registration Statement”) or requires any Investor to be named as an
“underwriter”, then the Company shall use best efforts to persuade the staff of
the Commission that the offering contemplated by the Registration Statement is a
valid secondary offering and not an offering “by or on behalf of the issuer” as
defined in Rule 415 and that none of the Investors is an “underwriter”;
provided, however, that in no event shall the Company be required to continue
discussions with the staff of the Commission if the Company reasonably
determines that doing so is reasonably likely to cause the Company to incur
liquidated damages pursuant to Section 2.1(d) because of a failure to have the
Initial Registration Statement declared effective prior to the Initial
Effectiveness Deadline. In the event that, despite the Company’s best efforts to
advocate with the Commission for the registration of all of the Registrable
Securities in accordance with the SEC Guidance, including without limitation,
Securities Act Rules Compliance and Disclosure Interpretation 612.09 and
compliance with the terms of this Section 2.1(a), the staff of the Commission
refuses to alter its position, the Company shall (i) remove from the
Registration Statement such portion of the Registrable Securities (the “Cut Back
Shares”) as determined below and/or (ii) agree to such restrictions and
limitations on the registration and resale of the Registrable Securities as the
staff of the Commission may require to assure the Company’s compliance with the
requirements of Rule 415 (collectively, the “SEC Restrictions”); provided,
however, that the Company shall not agree to name any Investor as an
“underwriter” in such Registration Statement without the prior written consent
of such Investor; provided, further, that if any such Investor refuses to be
named as an underwriter as required by the SEC Restrictions, such Investor’s
Registrable Securities shall be removed from the Initial Registration Statement
and such Registrable Securities shall be deemed to constitute Cut Back Shares
and the provisions of this Section 2.1(a) shall apply to such Cut Back Shares.
Except as provided in the immediately preceding sentence, any cut-back imposed
pursuant to this Section 2.1(a) shall be allocated among the Investors on a pro
rata basis



--------------------------------------------------------------------------------

by removing Registrable Securities on a pro rata basis based on the total number
of unregistered Registrable Securities held by such Investors, in each case
unless the SEC Restrictions otherwise require or provide or the Investors
otherwise agree. In the event of a cutback hereunder, the Company shall give
each Investor at least three (3) Trading Days’ prior written notice along with
the calculations as to such Investor’s allotment. In furtherance of the
foregoing, each Investor shall promptly notify the Company when it has sold
substantially all of its Registrable Securities covered by the Initial
Registration Statement (or any Additional Registration Statement (as defined
below)) so as to enable the Company to determine whether it can file one or more
additional registration statements covering the Cut Back Shares and the Company
agrees that it shall file one or more additional Registration Statements (each,
an “Additional Registration Statement”) as promptly as possible, and in any
event on or prior to the applicable Additional Filing Deadline, successively
using its best efforts to register on each such Additional Registration
Statement the maximum number of remaining Cut Back Shares that continue to
constitute Registrable Securities until all of the Cut Back Shares that continue
to constitute Registrable Securities have been registered with the Commission.

(b) The Company shall use its best efforts to cause each Registration Statement
to be declared effective by the Commission as promptly as possible after the
filing thereof, but in any event prior to the applicable Effectiveness Deadline,
and shall use best efforts to keep the Registration Statement continuously
effective under the Securities Act until the earlier of (i) the date that all
Registrable Securities covered by such Registration Statement have been sold or
can be sold publicly without restriction or limitation under Rule 144
(including, without limitation, the requirement to be in compliance with Rule
144(c)(1)) or (ii) the date that is two (2) years following the Closing Date
(the “Effectiveness Period”). Not later than two Trading Days after a
Registration Statement is declared effective, the Company shall file a
prospectus supplement for any Registration Statement to the extent required
pursuant to Rule 424.

(c) The Company shall notify the Investors in writing promptly (and in any event
within two Trading Days) after receiving notification from the Commission that a
Registration Statement has been declared effective.

(d) Should an Event (as defined below) occur, then upon the occurrence of such
Event and every 15 days thereafter until the applicable Event is cured, the
Company shall pay to each Investor an amount in cash, as liquidated damages and
not as a penalty, equal to 1% of such Investor’s Conversion Share Value, subject
to adjustment as provided below (which remedy shall be in addition to, and not
exclusive of, any other remedies available under this Agreement or under
applicable law); provided, however, that the total amount of payments pursuant
to this Section 2.1(d) shall not exceed, when aggregated with all such payments,
$313,027.55 (which, for purposes of clarity, is equal to 5% of the Conversion
Payoff Amount). The payments to which an Investor shall be entitled pursuant to
this Section 2.1(d) are referred to herein as “Event Payments.” Any Event
Payments payable pursuant to the terms hereof shall apply on a prorated basis
for any portion of a month prior to the cure of an Event. In the event the
Company fails to make Event Payments in a timely manner, such Event Payments
shall bear interest at the rate of 1% per month (prorated for partial months)
until paid in full. All prorated calculations made pursuant to this paragraph
shall be based upon the actual number of days in such prorated month. The
parties agree that the Company will not be liable for any Event



--------------------------------------------------------------------------------

Payments under this Section 2.1(d) arising with respect to any period after the
expiration of the Effectiveness Period. The parties further agree that Company
will not be liable for any Event Payments under this Section 2.1(d) with respect
to any Cut Back Shares that are removed from a Registration Statement pursuant
to Section 2.1(a); accordingly, any Event Payments shall be calculated, as to
each Investor, to apply only to the percentage of such Investor’s Registrable
Securities that are both (x) then issued and outstanding and (y) permitted in
accordance with SEC Guidance to be included in such Registration Statement.
Notwithstanding the foregoing, the applicable Filing Deadline or Effectiveness
Deadline for a Registration Statement shall be extended without Event Payments
hereunder in the event that the Company’s failure to file or obtain the
effectiveness of such Registration Statement on a timely basis results from
(i) the failure of any Investor to timely provide the Company with information
reasonably requested by the Company and necessary to complete the Registration
Statement in accordance with the requirements of the Securities Act or
(ii) events or circumstances that are not in any way attributable to the
Company’s actions or inactions, including, but not limited to, the failure of
any Investor to promptly notify the Company when it has sold substantially all
of its Registrable Securities covered by the Initial Registration Statement or
any Additional Registration Statement or to otherwise comply with the terms of
this Agreement, and in any event, no Investor causing the failure described in
(i) or (ii), above shall be entitled to Event Payments relating to the failure
caused by such Investor.

For such purposes, each of the following shall constitute an “Event”:

(x) a Registration Statement is not filed on or prior to its Filing Deadline or
is not declared effective on or prior to its Effectiveness Deadline; and

(y) except as provided for in Section 2.1(e) (the “Excluded Events”), after the
Effective Date of a Registration Statement and through the end of the
Effectiveness Period, an Investor is not permitted to sell the applicable
Registrable Securities subject to such Registration Statement.

(e) Notwithstanding anything in this Agreement to the contrary, the Company may,
by written notice to the Investors, suspend sales under a Registration Statement
after the Effective Date thereof and/or require that the Investors immediately
cease the sale of shares of Common Stock pursuant thereto and/or defer the
filing of any Additional Registration Statement if the Company is engaged in a
material merger, acquisition or sale or any other pending development that the
Company believes may be material, and the Board of Directors determines in good
faith, by appropriate resolutions, that, as a result of such activity, (A) it
would be materially detrimental to the Company (other than as relating solely to
the price of the Common Stock) to maintain a Registration Statement at such time
or (B) it is in the best interests of the Company to suspend sales under such
registration at such time. Upon receipt of such notice, each Investor agrees to
immediately discontinue any sales of Registrable Securities pursuant to such
Registration Statement until such Investor is advised in writing by the Company
that the current Prospectus or amended Prospectus, as applicable, may be used.
In no event, however, shall this right be exercised to suspend sales beyond the
period during which (in the good faith determination of the Board of Directors)
the failure to require such suspension would be materially detrimental to the
Company. The Company’s rights under this Section 2.1(e) may be exercised for a
period of no more than 20 Trading Days at a time with a subsequent permitted



--------------------------------------------------------------------------------

trading window of at least 90 Trading Days, and not more than two times in any
twelve-month period. Immediately after the end of any suspension period under
this Section 2.1(e), the Company shall take all necessary actions (including
filing any required supplemental prospectus) to restore the effectiveness of the
applicable Registration Statement and the ability of the Investors to publicly
resell their Registrable Securities pursuant to such effective Registration
Statement.

2.2 Registration Procedures. In connection with the Company’s registration
obligations hereunder, the Company shall:

(a) Not less than five Trading Days prior to the filing of a Registration
Statement or any related Prospectus or any amendment or supplement thereto,
furnish via email to those Investor or their counsels who have supplied the
Company with email addresses copies of all such documents proposed to be filed,
which documents (other than any document that is incorporated or deemed to be
incorporated by reference therein) will be subject to the review of such
Investors. The Company shall reflect in each such document when so filed with
the Commission such comments regarding the Investors and the plan of
distribution as the Investors may reasonably and promptly propose no later than
two Trading Days after the Investors have been so furnished with copies of such
documents as aforesaid.

(b) (i) Subject to Section 2.1(e), prepare and file with the Commission such
amendments, including post-effective amendments, to each Registration Statement
and the Prospectus used in connection therewith as may be necessary to keep the
Registration Statement continuously effective, as to the applicable Registrable
Securities for the Effectiveness Period and prepare and file with the Commission
such additional Registration Statements in order to register for resale under
the Securities Act all of the Registrable Securities; (ii) cause the related
Prospectus to be amended or supplemented by any required Prospectus supplement,
and as so supplemented or amended to be filed pursuant to Rule 424; and
(iii) comply in all material respects with the provisions of the Securities Act
and the Exchange Act with respect to the disposition of all Registrable
Securities covered by the Registration Statement during the applicable period in
accordance with the intended methods of disposition by the Investors thereof set
forth in the Registration Statement as so amended or in such Prospectus as so
supplemented.

(c) Notify the Investors as promptly as reasonably possible, and if requested by
the Investors, confirm such notice in writing no later than two Trading Days
thereafter, of any of the following events: (i) the Commission notifies the
Company whether there will be a “review” of any Registration Statement or the
receipt of any comments or correspondence from the Commission; (ii) any
Registration Statement or any post-effective amendment is declared effective;
(iii) the Commission issues any stop order suspending the effectiveness of any
Registration Statement or initiates any Proceedings for that purpose; (iv) the
Company receives notice of any suspension of the qualification or exemption from
qualification of any Registrable Securities for sale in any jurisdiction, or the
initiation or threat of any Proceeding for such purpose; (v) the financial
statements included in any Registration Statement become ineligible for
inclusion therein; or (vi) the Company becomes aware that any Registration
Statement or Prospectus or other document contains any untrue statement of a
material fact or omits to state any material fact required to be stated therein
or necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading.



--------------------------------------------------------------------------------

(d) Use best efforts to avoid the issuance of or, if issued, obtain the
withdrawal of (i) any order suspending the effectiveness of any Registration
Statement, or (ii) any suspension of the qualification (or exemption from
qualification) of any of the Registrable Securities for sale in any
jurisdiction, as soon as possible.

(e) If requested by an Investor, provide such Investor, without charge, at least
one conformed copy of each Registration Statement and each amendment thereto,
including financial statements and schedules, and all exhibits to the extent
requested by such Person (including those previously furnished or incorporated
by reference) promptly after the filing of such documents with the Commission;
provided, that the Company shall have no obligation to provide any document
pursuant to this clause that is available on the Commission’s EDGAR system.

(f) Promptly deliver to each Investor, without charge, as many copies of the
Prospectus or Prospectuses (including each form of prospectus) and each
amendment or supplement thereto as such Persons may reasonably request. The
Company hereby consents to the use of such Prospectus and each amendment or
supplement thereto by each of the selling Investors in connection with the
offering and sale of the Registrable Securities covered by such Prospectus and
any amendment or supplement thereto to the extent permitted by federal and state
securities laws and regulations.

(g) Prior to any resale of Registrable Securities by an Investor, use best
efforts to register or qualify or cooperate with the Investors in connection
with the registration or qualification (or exemption from such registration or
qualification) of such Registrable Securities for offer and sale under the
securities or Blue Sky laws of such jurisdictions within the United States as
any Investor requests in writing, to keep each such registration or
qualification (or exemption therefrom) effective for so long as required, but
not to exceed the duration of the Effectiveness Period, and to do any and all
other acts or things reasonably necessary or advisable to enable the disposition
in such jurisdictions of the Registrable Securities covered by a Registration
Statement; provided, however, that the Company shall not be obligated to file
any general consent to service of process or to qualify as a foreign corporation
or as a dealer in securities in any jurisdiction in which it is not so qualified
or to subject itself to taxation in respect of doing business in any
jurisdiction in which it is not otherwise so subject.

(h) Use best efforts to cause all Registrable Securities covered by a
Registration Statement to be listed on Nasdaq.

(i) If requested by the Investor, cooperate with the Investors to facilitate the
timely preparation and delivery of certificates representing Registrable
Securities to be delivered to a transferee pursuant to a Registration Statement,
which certificates shall be free, to the extent permitted by this Agreement and
under law, of all restrictive legends, and to enable such Registrable Securities
to be in such denominations and registered in such names as any such Investors
may reasonably request.



--------------------------------------------------------------------------------

(j) Upon the occurrence of any event described in Section 2.2(c)(iii)-(vi), as
promptly as reasonably practicable, prepare a supplement or amendment, including
a post-effective amendment, to the Registration Statement or a supplement to the
related Prospectus or any document incorporated or deemed to be incorporated
therein by reference, and file any other required document so that, as
thereafter delivered, neither the Registration Statement nor such Prospectus
will contain an untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary to make the statements therein,
in the light of the circumstances under which they were made, not misleading.

(k) It shall be a condition precedent to the obligations of the Company to
complete the registration pursuant to this Agreement with respect to the
Registrable Securities of any particular Investor that such Investor furnish to
the Company a completed Selling Stockholder Notice and Questionnaire in the form
attached hereto as Exhibit B (the “Selling Stockholder Questionnaire”) and such
other information regarding itself, the Registrable Securities and other shares
of Common Stock held by it and the intended method of disposition of the
Registrable Securities held by it (if different from the Plan of Distribution
set forth on Exhibit A hereto) as shall be reasonably required to effect the
registration of such Registrable Securities and shall complete and execute such
documents in connection with such registration as the Company may reasonably
request.

(l) The Company shall comply with all applicable rules and regulations of the
Commission under the Securities Act and the Exchange Act, including, without
limitation, Rule 172 under the Securities Act, file any final Prospectus,
including any supplement or amendment thereof, with the Commission pursuant to
Rule 424 under the Securities Act, promptly inform the Investors in writing if,
at any time during the Effectiveness Period, the Company does not satisfy the
conditions specified in Rule 172 and, as a result thereof, the Investors are
required to make available a Prospectus in connection with any disposition of
Registrable Securities and take such other actions as may be reasonably
necessary to facilitate the registration of the Registrable Securities
hereunder.

(m) Not identify any Investor as an underwriter without its prior written
consent in any public disclosure or filing with the Commission or Nasdaq and any
Investor being deemed an underwriter by the Commission shall not relieve the
Company of any obligations it has under this Agreement; provided, however, that
the foregoing shall not prohibit the Company from including the disclosure found
in the “Plan of Distribution” section attached hereto as Exhibit A in the
Registration Statement. In addition, and notwithstanding anything to the
contrary contained herein, if the Company has received a comment by the
Commission requiring an Investor to be named as an underwriter in the
Registration Statement (which notwithstanding the best efforts of the Company is
not withdrawn by the Commission) and such Investor refuses to be named as an
underwriter in the Registration Statement, such Investor’s Registrable
Securities shall be removed from the Registration Statement, such Registrable
Securities shall be deemed to constitute Cut Back Shares and the Investor shall
not be entitled to any Event Payments with respect to such Registration
Statement.

2.3 Registration Expenses. The Company shall pay all fees and expenses incident
to the performance of or compliance with ARTICLE 2 of this Agreement by the
Company, including without limitation (a) all registration and filing fees and
expenses, including without limitation those related to filings with the
Commission, Nasdaq, and in connection with applicable state securities or Blue
Sky laws, (b) printing expenses (including without limitation expenses of
printing certificates for Registrable Securities), (c) messenger, telephone and



--------------------------------------------------------------------------------

delivery expenses, (d) fees and disbursements of counsel for the Company,
(e) fees and expenses of all other Persons retained by the Company in connection
with the consummation of the transactions contemplated by this Agreement,
(f) all listing fees to be paid by the Company to Nasdaq and (g) reasonable and
reasonably-documented fees and disbursements, not to exceed $10,000 in the
aggregate, of one counsel for the Investors. In no event shall the Company be
responsible for any underwriting, broker or similar fees or commissions of any
Investor or, except to the extent provided for above or in the Transaction
Documents, any legal fees or other costs of the Investors.

2.4 Indemnification.

(a) Indemnification by the Company. The Company shall, notwithstanding any
termination of this Agreement, indemnify and hold harmless each Investor, the
officers, directors, partners, members, agents and employees of each of them,
each Person who controls any such Investor (within the meaning of Section 15 of
the Securities Act or Section 20 of the Exchange Act) and the officers,
directors, partners, members, agents and employees of each such controlling
Person, to the fullest extent permitted by applicable law, from and against any
and all Losses, as incurred, arising out of or relating to any violation or
alleged violation by the Company of the Securities Act, the Exchange Act, any
other law, including, without limitation, any state securities law, or any rule
or regulation thereunder relating to the offer or sale of the Registrable
Securities, any untrue or alleged untrue statement of a material fact contained
in the Registration Statement, any Prospectus or in any amendment or supplement
thereto, or arising out of or relating to any omission or alleged omission of a
material fact required to be stated therein or necessary to make the statements
therein (in the case of any Prospectus or form of prospectus or supplement
thereto, in the light of the circumstances under which they were made) not
misleading, except to the extent, but only to the extent, that (A) such untrue
statements, alleged untrue statements, omissions or alleged omissions are based
solely upon information regarding such Investor furnished in writing to the
Company by such Investor expressly for use therein, or to the extent that such
information relates to such Investor or such Investor’s proposed method of
distribution of Registrable Securities and was reviewed and expressly approved
in writing by such Investor expressly for use in the Registration Statement, or
(B) with respect to any Prospectus, if the untrue statement or omission of
material fact contained in such Prospectus was corrected on a timely basis in
the Prospectus, as then amended or supplemented, if such corrected prospectus
was timely made available by the Company to the Investor, and the Investor
seeking indemnity hereunder was advised in writing not to use the incorrect
prospectus prior to the use giving rise to Losses.

(b) Indemnification by Investor. Each Investor shall, severally and not jointly,
indemnify and hold harmless the Company, its directors, officers, agents and
employees, each Person who controls the Company (within the meaning of
Section 15 of the Securities Act and Section 20 of the Exchange Act), and the
directors, officers, agents or employees of such controlling Persons, to the
fullest extent permitted by applicable law, from and against all Losses (as
determined by a court of competent jurisdiction in a final judgment not subject
to appeal or review) arising solely out of any untrue statement of a material
fact contained in the Registration Statement, any Prospectus, or any form of
prospectus, or in any amendment or supplement thereto, or arising out of or
relating to any omission of a material fact required to be stated therein or
necessary to make the statements therein (in the case of any Prospectus or form
of



--------------------------------------------------------------------------------

prospectus or supplement thereto, in the light of the circumstances under which
they were made) not misleading, but only to the extent that such untrue
statement or omission is contained in any information so furnished by such
Investor in writing to the Company specifically for inclusion in such
Registration Statement or such Prospectus or to the extent that such untrue
statements or omissions are based solely upon information regarding such
Investor furnished to the Company by such Investor in writing expressly for use
in the Registration Statement or Prospectus, or to the extent that such
information relates to such Investor or such Investor’s proposed method of
distribution of Registrable Securities and was reviewed and expressly approved
in writing by such Investor expressly for use in the Registration Statement (it
being understood that the information provided by the Investor to the Company in
the Selling Stockholder Questionnaire and the Plan of Distribution set forth on
Exhibit A, as the same may be modified by such Investor constitutes information
reviewed and expressly approved by such Investor in writing expressly for use in
the Registration Statement), such Prospectus or such form of Prospectus or in
any amendment or supplement thereto. In no event shall the liability of any
selling Investor hereunder be greater in amount than the dollar amount of the
net proceeds received by such Investor upon the sale of the Registrable
Securities giving rise to such indemnification obligation.

(c) Conduct of Indemnification Proceedings. If any Proceeding shall be brought
or asserted against any Person entitled to indemnity hereunder (an “Indemnified
Party”), such Indemnified Party shall promptly notify the Person from whom
indemnity is sought (the “Indemnifying Party”) in writing, and the Indemnifying
Party shall assume the defense thereof, including the employment of counsel
reasonably satisfactory to the Indemnified Party and the payment of all fees and
expenses incurred in connection with defense thereof; provided, that the failure
of any Indemnified Party to give such notice shall not relieve the Indemnifying
Party of its obligations or liabilities pursuant to this Agreement, except (and
only) to the extent that it shall be finally determined by a court of competent
jurisdiction (which determination is not subject to appeal or further review)
that such failure shall have proximately and materially adversely prejudiced the
Indemnifying Party.

An Indemnified Party shall have the right to employ separate counsel in any such
Proceeding and to participate in the defense thereof, but the fees and expenses
of such counsel shall be at the expense of such Indemnified Party or Parties
unless: (i) the Indemnifying Party has agreed in writing to pay such fees and
expenses; or (ii) the Indemnifying Party shall have failed within 15 days of
receiving notification of a Proceeding from an Indemnified Party to assume the
defense of such Proceeding and to employ counsel reasonably satisfactory to such
Indemnified Party in any such Proceeding; (iii) any counsel engaged by the
applicable Indemnifying Party shall fail to timely commence or diligently
conduct the defense of any such claim and such failure has materially prejudiced
(or, in the reasonable judgment of the Indemnified Party, is in danger of
materially prejudicing) the outcome of the applicable claim; or (iv) such
Indemnified Party shall have been advised by counsel that a conflict of interest
is likely to or may exist between the applicable Indemnifying Party and
Indemnified Party or that there may be one or more different or additional
defenses, claims, counterclaims or causes of action available to such
Indemnified Party (in which case, if such Indemnified Party notifies the
Indemnifying Party in writing that it elects to employ separate counsel at the
expense of the Indemnifying Party, the Indemnifying Party shall not have the
right to assume the defense thereof and the reasonable fees and expenses of
separate counsel shall be at the expense of the



--------------------------------------------------------------------------------

Indemnifying Party). It being understood, however, that the Indemnifying Party
shall not, in connection with any one such Proceeding (including separate
Proceedings that have been or will be consolidated before a single judge) be
liable for the fees and expenses of more than one separate firm of attorneys at
any time for all Indemnified Parties, which firm shall be appointed by a
majority of the Indemnified Parties. The Indemnifying Party shall not be liable
for any settlement of any such Proceeding effected without its written consent,
which consent shall not be unreasonably withheld. No Indemnifying Party shall,
without the prior written consent of the Indemnified Party, effect any
settlement of any pending Proceeding in respect of which any Indemnified Party
is a party, unless such settlement includes an unconditional release of such
Indemnified Party from all liability on claims that are the subject matter of
such Proceeding.

All reasonable fees and expenses of the Indemnified Party (including reasonable
fees and expenses to the extent incurred in connection with investigating or
preparing to defend such Proceeding in a manner not inconsistent with this
Section) shall be paid to the Indemnified Party, as incurred, within 20 Trading
Days of written notice thereof to the Indemnifying Party (regardless of whether
it is ultimately determined that an Indemnified Party is not entitled to
indemnification hereunder; provided, that the Indemnifying Party may require
such Indemnified Party to undertake to reimburse all such fees and expenses to
the extent it is finally judicially determined (not subject to appeal) that such
Indemnified Party is not entitled to indemnification hereunder).

(d) Contribution. If a claim for indemnification under Section 2.4(a) or (b) is
unavailable to an Indemnified Party (by reason of public policy or otherwise),
then each Indemnifying Party, in lieu of indemnifying such Indemnified Party,
shall contribute to the amount paid or payable by such Indemnified Party as a
result of such Losses, in such proportion as is appropriate to reflect the
relative fault of the Indemnifying Party and Indemnified Party in connection
with the actions, statements or omissions that resulted in such Losses as well
as any other relevant equitable considerations. The relative fault of such
Indemnifying Party and Indemnified Party shall be determined by reference to,
among other things, whether any action in question, including any untrue or
alleged untrue statement of a material fact or omission or alleged omission of a
material fact, has been taken or made by, or relates to information supplied by,
such Indemnifying Party or Indemnified Party, and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
action, statement or omission. The amount paid or payable by a party as a result
of any Losses shall be deemed to include, subject to the limitations set forth
in Section 2.4(c), any reasonable attorneys’ or other reasonable fees or
expenses incurred by such party in connection with any Proceeding to the extent
such party would have been indemnified for such fees or expenses if the
indemnification provided for in this Section was available to such party in
accordance with its terms.

The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 2.4(d) were determined by pro rata allocation or by any
other method of allocation that does not take into account the equitable
considerations referred to in the immediately preceding paragraph.
Notwithstanding the provisions of this Section 2.4(d), no Investor shall be
required to contribute, in the aggregate, any amount in excess of the amount by
which the proceeds actually received by such Investor from the sale of the
Registrable Securities subject to the Proceeding exceeds the amount of any
damages that such Investor has otherwise been required to pay by reason of such
untrue or alleged untrue statement or omission or alleged omission. No Person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any Person who was
not guilty of such fraudulent misrepresentation.



--------------------------------------------------------------------------------

2.5 Dispositions. Each Investor agrees that it will comply with the prospectus
delivery requirements of the Securities Act as applicable to it in connection
with sales of Registrable Securities pursuant to the Registration Statement and
shall sell its Registrable Securities that it sells pursuant to the Registration
Statement in accordance with the Plan of Distribution set forth in the
Prospectus. Each Investor further agrees that, upon receipt of a notice from the
Company of the occurrence of any event of the kind described in
Section 2.2(c)(iii)-(vi), such Investor will discontinue disposition of such
Registrable Securities under the Registration Statement until such Investor is
advised in writing by the Company that the use of the Prospectus, or amended
Prospectus, as applicable, may be used. The Company may provide appropriate stop
orders to enforce the provisions of this paragraph. Each Investor, severally and
not jointly with the other Investor, agrees that the removal of the restrictive
legend from certificated or uncertificated Shares as set forth in Section 3.1 is
predicated upon the Company’s reliance that the Investor will comply with the
provisions of this subsection.

2.6 No Piggyback on Registrations. Neither the Company nor any of its security
holders (other than the Investors in such capacity pursuant hereto) may include
securities of the Company in the Registration Statement other than the
Registrable Securities. The Company shall not file any other registration
statements, other than any registration statements on Form S-4 or Form S-8 (each
as promulgated under the Securities Act), prior to the Effective Date of the
Initial Registration Statement, provided that this Section 2.6 shall not
prohibit the Company from filing amendments to registration statements filed
prior to the date of this Agreement.

ARTICLE 3

OTHER AGREEMENTS OF THE PARTIES

3.1 Transfer Restrictions.

(a) The Shares may only be disposed of in compliance with state and federal
securities laws, and each Investor agrees that it will sell, transfer or
otherwise dispose of the Shares only in compliance with all applicable state and
federal securities laws, and, as applicable, in accordance with the requirements
of Section 2.5 hereof. In connection with any transfer of the Conversion Shares
other than pursuant to an effective registration statement under the Securities
Act or Rule 144, to the Company or to an Affiliate of an Investor, the Company
may require the transferor thereof to provide to the Company an opinion of
counsel selected by the transferor and reasonably acceptable to the Company, the
form and substance of which opinion shall be reasonably satisfactory to the
Company, to the effect that such transfer does not require registration of such
transferred Shares under the Securities Act.



--------------------------------------------------------------------------------

(b) The Investors agree to the imprinting, so long as is required by this
Section 3.1, of a legend on any of the Conversion Shares, whether in
certificated or uncertificated form, in substantially the following forms, as
applicable:

THE SHARES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT
OF 1933 (THE “ACT”) AND MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED,
ASSIGNED, PLEDGED OR HYPOTHECATED UNLESS AND UNTIL REGISTERED UNDER THE ACT
EXCEPT PURSUANT TO A TRANSACTION EXEMPT FROM THE REGISTRATION REQUIREMENTS OF
THE ACT.

In addition, if any Investor is an Affiliate of the Company, the Shares issued
to such Investor shall bear a customary “affiliates” legend.

(c) Instruments, whether certificated or uncertificated, evidencing the
Conversion Shares shall not contain any legend (including the legends set forth
in Section 3.1(b) hereof), (i) while a registration statement (including the
Registration Statement) covering the resale of such Conversion Shares is
effective under the Securities Act, (ii) if such Conversion Shares are eligible
for sale under Rule 144, without the requirement for the Company to be in
compliance with the current public information required under Rule 144 as to
such Shares and without volume or manner-of-sale restrictions, (iii) following
any sale of such Conversion Shares pursuant to Rule 144 or (iv) if such legend
is not required under applicable requirements of the Securities Act (including
judicial interpretations and pronouncements issued by the staff of the
Commission) or otherwise. Upon request by any Investor, following such time as a
legend is no longer required under this Section 3.1(c), the Company shall cause
its counsel to issue a legal opinion to the Transfer Agent (if required by the
Transfer Agent) to effect the removal of the legend hereunder from any
Conversion Shares. The Company agrees that following such time as a legend is no
longer required under this Section 3.1(c), no later than three Trading Days
following the delivery by an Investor to the Company of all of (i) an
instrument, whether certificated or uncertificated, representing the Conversion
Shares issued with a restrictive legend, (ii) a written request addressed to the
Company that such restrictive legend be removed, and (iii) customary broker and
representation letters in form and substance reasonably satisfactory to the
Company (the date that all of such foregoing information and documentation is
delivered to the Company by an Investor, the “Removal Request Date” and such
third Trading Day thereafter, the “Legend Removal Date”), the Company will
deliver or cause to be delivered to such Investor an instrument, certificated or
uncertificated as directed by such Investor, representing such Conversion Shares
that is free from all restrictive and other legends. The Company may not make
any notation on its records or give instructions to the Transfer Agent that
enlarge the restrictions on transfer set forth in this Section 3.1(c). Shares
subject to legend removal hereunder shall, unless otherwise directed by an
Investor, be transmitted by the Transfer Agent to the Investor by crediting the
account of the Investor’s prime broker with the Depository Trust Company System
as directed by such Investor.

3.2 Furnishing of Information; Public Information. In order to enable the
Investors to sell Shares under Rule 144, for a period of one year from the
effective date of the Company’s Initial Registration Statement, the Company
covenants to use best efforts to timely file (or obtain extensions in respect
thereof and file within the applicable grace period) all reports that would be
required to be filed by the Company after the effective date of the Company’s
Initial Registration Statement pursuant to Section 13(a) or 15(d) of the
Exchange Act. During such one year period, if the Company is not required to
file reports pursuant to Section 13(a) or 15(d) of the Exchange Act, it will
prepare and furnish to the Holders and make publicly available in accordance
with



--------------------------------------------------------------------------------

Rule 144(c) promulgated under the Securities Act annual and quarterly financial
statements, together with a discussion and analysis of such financial statements
in form and substance substantially similar to those that would otherwise be
required to be included in reports required by Section 13(a) or 15(d) of the
Exchange Act, as well as any other information required thereby, in the time
period that such filings would have been required to have been made under the
Exchange Act.

3.3 Form D; Blue Sky Filings. The Company agrees to timely file a Form D with
respect to the Conversion Shares as required under Regulation D and to provide a
copy thereof, promptly upon request of any Investor. The Company shall take such
action as the Company shall reasonably determine is necessary in order to obtain
an exemption for, or to qualify the Conversion Shares for, issuance to the
Investors under applicable securities or “Blue Sky” laws of the states of the
United States, and shall provide evidence of such actions promptly upon request
of any Investor. Each Investor shall provide any information reasonably
requested by the Company to comply with this Section 3.3.

3.4 In addition to an Investor’s other available remedies, if the Company shall
fail for any reason (other than failure of such Purchaser to comply with the
provisions set forth in Section 3.1) to deliver any Shares without a restrictive
legend by the Legend Removal Date, and if on or after the Legend Removal Date
such Investor purchases (in an open market transaction or otherwise) shares of
Common Stock to deliver in satisfaction of a sale by such Investor of any
portion of such Shares that such Investor anticipated receiving without legend
by the Legend Removal Date (a “Buy-In”), then the Company shall, within two
(2) Trading Days after such Investor’s request and in such Investor’s
discretion, either: (i) pay cash to such Investor in an amount equal to such
Investor’s total purchase price (including brokerage commissions, if any) for
the shares of Common Stock so purchased by such Purchaser (the “Buy-In Price”),
at which point the Company’s obligation to deliver such unlegended Shares shall
terminate, or (ii) promptly honor its obligation to deliver to such Investor
such unlegended Shares as provided above and pay cash to such Investor in an
amount equal to the excess (if any) of the Buy-In Price over the product of
(A) such number of Shares, times (B) the Fair Market Value of one share of
Common Stock as of the Removal Request Date.

ARTICLE 4

MISCELLANEOUS

4.1 Fees and Expenses. Except as set forth in Section 2.3, the parties hereto
shall pay their own costs and expenses in connection herewith, including all
attorneys’ fees.

4.2 Entire Agreement. This Agreement, together with the Debt Cancellation
Agreement, together with the exhibits and schedules hereto and thereto, contain
the entire understanding of the parties with respect to the subject matter
hereof and thereof and supersede all prior agreements and understandings, oral
or written, with respect to such matters, which the parties acknowledge have
been merged into such documents, exhibits and schedules; provided, however, that
any nondisclosure or confidentiality agreement previously entered into between
the Company and the Investors shall remain in full force and effect. At or after
the Closing Date, and without further consideration, the Company will execute
and deliver to the Investors, and the Investors will execute and deliver to the
Company, such further documents as may be reasonably requested in order to give
practical effect to the intention of the parties under this Agreement.



--------------------------------------------------------------------------------

4.3 Notices. Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be in writing and shall be deemed
given and effective on the earliest of: (a) the date of transmission, if such
notice or communication is delivered via facsimile at the facsimile number (if
applicable) or by electronic mail at the email address set below at or prior to
5:30 p.m. (New York City time) on a Trading Day, (b) the next Trading Day after
the date of transmission, if such notice or communication is delivered via
facsimile at the facsimile number (if applicable) or by electronic mail at the
email address set forth on the signature pages attached hereto on a day that is
not a Trading Day or later than 5:30 p.m. (New York City time) on any Trading
Day, (c) the second (2nd) Trading Day following the date of mailing, if sent by
U.S. nationally recognized overnight courier service or (d) upon actual receipt
by the party to whom such notice is required to be given. The address for such
notices and communications shall be as follows:

(i) if to the Company, to Sonim Technologies, Inc., 6836 Bee Cave Road, Building
1, Suite 279, Austin, TX Attn: Chief Executive Officer, (email
t.wilkinson@sonimtech.com), with a copy, which shall not constitute notice, to
Cooley LLP, 3175 Hanover Street, Palo Alto, California 94304 Attention: Jon E.
Gavenman (facsimile: (650) 849-7400; email jgavenman@cooley.com); and

(ii) if to the Investors, to their respective addresses as set forth on the
signature pages hereto.

4.4 Amendments; Waivers. No provision of this Agreement may be waived, modified,
supplemented or amended except in a written instrument signed by the Company and
BRPI. No waiver of any default with respect to any provision, condition or
requirement of this Agreement shall be deemed to be a continuing waiver in the
future or a waiver of any subsequent default or a waiver of any other provision,
condition or requirement hereof, nor shall any delay or omission of any party to
exercise any right hereunder in any manner impair the exercise of any such
right. Any amendment effected in accordance with accordance with this
Section 4.4 shall be binding upon each Investor and the Company.

4.5 Headings. The headings herein are for convenience only, do not constitute a
part of this Agreement and shall not be deemed to limit or affect any of the
provisions hereof.

4.6 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their successors and permitted assigns. The
Company may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of BRPI. With the consent of the Company,
which will not be unreasonably withheld, any Investor may assign any or all of
its rights under this Agreement to any Person to whom such Investor assigns or
transfers any Registrable Securities, provided, that an Investor may assign any
or all rights under this Agreement to an Affiliate of such Investor to whom such
Investor assigns or transfers any Registrable Securities without the consent of
the Company, and provided, further: (i) such transferor agrees in writing with
the transferee or assignee to assign such rights, and a copy of



--------------------------------------------------------------------------------

such agreement is furnished to the Company after such assignment; (ii) the
Company is furnished with written notice of (x) the name and address of such
transferee or assignee, and (y) the securities with respect to which such
registration rights are being transferred or assigned; (iii) following such
transfer or assignment, the further disposition of such securities by the
transferee or assignee is restricted under the Securities Act and applicable
state securities laws, unless such disposition was made pursuant to an effective
registration statement or an exemption under Rule 144 under the Securities Act;
(iv) at or before the time the Company receives the written notice contemplated
in clause (ii) of this sentence, the transferee or assignee agrees in writing
with the Company to be bound by all of the provisions contained herein as
applicable to an Investor; and (v) such transfer shall have been made in
accordance with the applicable requirements of this Agreement and with all laws
applicable thereto. In the event that the Company receives written notice from
an Investor that it has transferred all or any portion of its Registrable
Securities pursuant to this Section 4.6, the Company, within 10 days, shall file
any amendments or supplements necessary to keep a Registration Statement
current, effective and available for the resale of all of the Registrable
Securities pursuant to Rule 415, and the unavailability of a Registration
Statement for the resale of such Registrable Securities by such transferee shall
not constitute an Event hereunder during such 10 day period.

4.7 No Third-Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective successors and permitted assigns and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person, except as otherwise set forth in Sections 2.4 and this Section 4.7.

4.8 Governing Law; Jurisdiction. This Agreement shall be governed by, and
construed in accordance with, the internal laws of the State of New York without
regard to the choice of law principles thereof. Each of the parties hereto
irrevocably submits to the exclusive jurisdiction of the state and federal
courts located in the State of New York for the purpose of any suit, action,
proceeding or judgment relating to or arising out of this Agreement and the
transactions contemplated hereby. Service of process in connection with any such
suit, action or proceeding may be served on each party hereto anywhere in the
world by the same methods as are specified for the giving of notices under this
Agreement. Each of the parties hereto irrevocably consents to the jurisdiction
of any such court in any such suit, action or proceeding and to the laying of
venue in such court. Each party hereto irrevocably waives any objection to the
laying of venue of any such suit, action or proceeding brought in such courts
and irrevocably waives any claim that any such suit, action or proceeding
brought in any such court has been brought in an inconvenient forum. If any
party hereto shall commence an Action or Proceeding to enforce any provisions of
the Transaction Documents, then, the prevailing party in such Action or
Proceeding shall be reimbursed by the non-prevailing party for its reasonable
attorneys’ fees and other costs and expenses incurred with the investigation,
preparation and prosecution of such Action or Proceeding.

4.9 WAIVER OF JURY TRIAL. IN ANY ACTION, SUIT, OR PROCEEDING IN ANY JURISDICTION
BROUGHT BY ANY PARTY AGAINST ANY OTHER PARTY, THE PARTIES EACH KNOWINGLY AND
INTENTIONALLY, TO THE GREATEST EXTENT PERMITTED BY APPLICABLE LAW, HEREBY
ABSOLUTELY, UNCONDITIONALLY, IRREVOCABLY AND EXPRESSLY WAIVES FOREVER TRIAL BY
JURY.



--------------------------------------------------------------------------------

4.10 Execution. This Agreement may be executed in two or more counterparts, all
of which when taken together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to each other party, it being understood that the parties need not
sign the same counterpart. In the event that any signature is delivered by
facsimile transmission or by e-mail delivery of a “.pdf” format data file, such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile or “.pdf” signature page were an original thereof.

4.11 Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their commercially reasonable efforts to find and employ an alternative means to
achieve the same or substantially the same result as that contemplated by such
term, provision, covenant or restriction. It is hereby stipulated and declared
to be the intention of the parties that they would have executed the remaining
terms, provisions, covenants and restrictions without including any of such that
may be hereafter declared invalid, illegal, void or unenforceable.

4.12 Replacement of Shares. If any certificate or instrument evidencing any
Conversion Shares is mutilated, lost, stolen or destroyed, the Company shall
issue or cause to be issued in exchange and substitution for and upon
cancellation thereof (in the case of mutilation), or in lieu of and substitution
therefor, a new certificate or instrument, but only upon receipt of evidence
reasonably satisfactory to the Company of such loss, theft or destruction. The
applicant for a new certificate or instrument under such circumstances shall
also pay any reasonable third-party costs (including customary indemnity)
associated with the issuance of such replacement Conversion Shares.

4.13 Remedies. The remedies provided herein are cumulative and not exclusive of
any other remedies provided by law. In addition to being entitled to exercise
all rights provided herein or granted by law, including recovery of damages,
each of the Investors and the Company will be entitled to specific performance
under this Agreement. The parties agree that monetary damages may not be
adequate compensation for any loss incurred by reason of any breach of
obligations contained in this Agreement and hereby agree to waive and not to
assert in any action for specific performance of any such obligation the defense
that a remedy at law would be adequate.

4.14 Liquidated Damages. The Company’s obligations to pay any partial liquidated
damages or other amounts owing under this Agreement is a continuing obligation
of the Company and shall not terminate until all unpaid partial liquidated
damages and other amounts have been paid notwithstanding the fact that the
instrument or security pursuant to which such partial liquidated damages or
other amounts are due and payable shall have been canceled.



--------------------------------------------------------------------------------

4.15 Adjustments in Share Numbers and Prices. In the event of any stock split,
subdivision, dividend or distribution payable in shares of Common Stock (or
other securities or rights convertible into, or entitling the holder thereof to
receive directly or indirectly shares of Common Stock), combination or other
similar recapitalization or event occurring after the date hereof, each
reference in any Transaction Document to a number of shares or a price per share
shall be deemed to be amended to appropriately account for such event.

[Signature Page(s) Follow]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Registration Rights
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

SONIM TECHNOLOGIES, INC. By:  

/s/ Robert Tirva

Name:   Robert Tirva Title:   Chief Financial Officer



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Registration Rights
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

B. RILEY PRINCIPAL INVESTMENTS, LLC

By:   /s/ Kenny Young Name:   Kenny Young Title:   Chief Executive Officer
Address for Notice:

11100 Santa Monica Blvd., Suite 800

Los Angeles, CA 90025

 

Telephone No.: (310)-966-1444

Facsimile No.:  

 

E-mail Address:  

kyoung@brileyfin.com

Attention:  

Paul Choi



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Registration Rights
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

BRC PARTNERS OPPORTUNITY FUND, LP

By:   /s/ Nick Capuano Name:   Nick Capuano  

Title:   Co-Portfolio Manager  

Address for Notice:

11100 Santa Monica Blvd., Suite 800

Los Angeles, CA 90025

 

Telephone No.:(310)-966-1444  

Facsimile No.:  

 

E-mail Address:  

ncapuano@brileyfin.com

 

Attention:  

Paul Choi



--------------------------------------------------------------------------------

EXHIBIT A

PLAN OF DISTRIBUTION

We are registering the shares of common stock issued to the selling stockholders
to permit the resale of these shares of common stock by the selling stockholders
from time to time from after the date of this prospectus. We will not receive
any of the proceeds from the sale by the selling stockholders of the shares of
common stock. We will bear all fees and expenses incident to our obligation to
register the shares of common stock.

Each selling stockholder may, from time to time, sell any or all of their shares
of common stock covered hereby on The NASDAQ Global Market or any other stock
exchange, market or trading facility on which the shares are traded or in
private transactions. These sales may be at fixed prices, at prevailing market
prices at the time of the sale, at varying prices determined at the time of
sale, or privately negotiated prices. A selling stockholder may use any one or
more of the following methods when selling shares:

 

  •  

ordinary brokerage transactions and transactions in which the broker-dealer
solicits purchasers;

 

  •  

block trades in which the broker-dealer will attempt to sell the shares as agent
but may position and resell a portion of the block as principal to facilitate
the transaction;

 

  •  

purchases by a broker-dealer as principal and resale by the broker-dealer for
its account;

 

  •  

an exchange distribution in accordance with the rules of the applicable
exchange;

 

  •  

privately negotiated transactions;

 

  •  

settlement of short sales, to the extent permitted by law;

 

  •  

in transactions through broker-dealers that agree with the selling stockholders
to sell a specified number of such shares at a stipulated price per share;

 

  •  

through the writing or settlement of options or other hedging transactions,
whether through an options exchange or otherwise;

 

  •  

a combination of any such methods of sale; or

 

  •  

any other method permitted pursuant to applicable law.

The selling stockholders may also sell the shares of common stock under Rule 144
under the Securities Act, if available, rather than under this prospectus.

Broker-dealers engaged by the selling stockholders may arrange for other
brokers-dealers to participate in sales. Broker-dealers may receive commissions
or discounts from the selling stockholders (or, if any broker-dealer acts as
agent for the purchaser of shares, from the purchaser) in amounts to be
negotiated, but, except as set forth in a supplement to this prospectus, in the
case of an agency transaction not in excess of a customary brokerage commission
in compliance with FINRA Rule 2440; and in the case of a principal transaction a
markup or markdown in compliance with FINRA IM-2440-1.



--------------------------------------------------------------------------------

In connection with the sale of the shares of common stock or interests therein,
the selling stockholders may enter into hedging transactions with broker-dealers
or other financial institutions, which may in turn engage in short sales of the
shares of common stock in the course of hedging the positions they assume. The
selling stockholders may also sell the shares of common stock short and deliver
these securities to close out their short positions or to return borrowed shares
in connection with such short sales, or loan or pledge the shares of common
stock to broker-dealers that in turn may sell these securities. The selling
stockholders may also enter into option or other transactions with
broker-dealers or other financial institutions or create one or more derivative
securities which require the delivery to such broker-dealer or other financial
institution of shares of common stock offered by this prospectus, which shares
such broker-dealer or other financial institution may resell pursuant to this
prospectus (as supplemented or amended to reflect such transaction).

The selling stockholders and any broker-dealers or agents that are involved in
selling the shares of common stock may be deemed to be “underwriters” within the
meaning of the Securities Act in connection with such sales. In such event, any
commissions received by such selling stockholders, broker-dealers or agents and
any profit on the resale of the shares purchased by them may be deemed to be
underwriting commissions or discounts under the Securities Act. Selling
stockholders who are “underwriters” within the meaning of Section 2(11) of the
Securities Act will be subject to the prospectus delivery requirements of the
Securities Act and may be subject to certain statutory liabilities of, including
but not limited to, Sections 11, 12 and 17 of the Securities Act and Rule 10b-5
under the Exchange Act. [Each selling stockholder has informed us that it is not
a registered broker-dealer or an affiliate of a registered broker-dealer.] In no
event shall any broker-dealer receive fees, commissions and markups which, in
the aggregate, would exceed eight percent (8%).

We are required to pay certain fees and expenses incurred by us incident to the
registration of the shares. We have agreed to indemnify the selling stockholders
against certain losses, claims, damages and liabilities, including liabilities
under the Securities Act, and the selling stockholders may be entitled to
contribution. We may be indemnified by the selling stockholders against certain
losses, claims, damages and liabilities, including liabilities under the
Securities Act that may arise from any written information furnished to us by
the selling stockholders specifically for use in this prospectus, or we may be
entitled to contribution.

The selling stockholders will be subject to the prospectus delivery requirements
of the Securities Act including Rule 172 thereunder unless an exemption
therefrom is available.

We agreed to cause the registration statement of which this prospectus is a part
to remain effective until the earlier to occur of [•] or the date on which all
of the shares registered hereby are either sold pursuant to the registration
statement or sold or available for resale without restriction under Rule 144
under the Securities Act. The shares of common stock will be sold only through
registered or licensed brokers or dealers if required under applicable state
securities laws. In addition, in certain states, the shares of common stock
covered hereby may not be sold unless they have been registered or qualified for
sale in the applicable state or an exemption from the registration or
qualification requirement is available and is complied with.



--------------------------------------------------------------------------------

Under applicable rules and regulations under the Exchange Act, any person
engaged in the distribution of the shares of common stock may not simultaneously
engage in market making activities with respect to the shares of common stock
for the applicable restricted period, as defined in Regulation M, prior to the
commencement of the distribution. In addition, the selling stockholders will be
subject to applicable provisions of the Exchange Act and the rules and
regulations thereunder, including Regulation M, which may limit the timing of
purchases and sales of shares of common stock by the selling stockholders or any
other person. We will make copies of this prospectus available to the selling
stockholders and have informed them of the need to deliver a copy of this
prospectus at or prior to the time of the sale (including by compliance with
Rule 172 under the Securities Act).

There can be no assurance that any selling stockholder will sell any or all of
the shares of common stock we registered on behalf of the selling stockholders
pursuant to the registration statement of which this prospectus forms a part.

Once sold under the registration statement of which this prospectus forms a
part, the shares of common stock will be freely tradable in the hands of persons
other than our affiliates.



--------------------------------------------------------------------------------

EXHIBIT B

SELLING STOCKHOLDER NOTICE AND QUESTIONNAIRE

The undersigned holder of shares of the common stock, par value $0.001 per share
of Sonim Technologies, Inc. (the “Company”) issued pursuant to that certain Note
Amendment and Debt Cancellation Agreement Agreement by and among the Company and
B. Riley Principal Investments, LLC, dated as of June 1, 2020 (the “Debt
Cancellation Agreement”), understands that the Company intends to file with the
Securities and Exchange Commission a registration statement on Form S-3 (the
“Resale Registration Statement”) for the registration and the resale under Rule
415 of the Securities Act of 1933, as amended (the “Securities Act”), of the
Registrable Securities in accordance with the terms of the Registration Rights
Agreement (the “Agreement”) between, among others, the Company and the
undersigned, dated as of June [*], 2020. All capitalized terms not otherwise
defined herein shall have the meanings ascribed thereto in the Agreement.

In order to sell or otherwise dispose of any Registrable Securities pursuant to
the Resale Registration Statement, a holder of Registrable Securities generally
will be required to be named as a selling stockholder in the related prospectus
or a supplement thereto (as so supplemented, the “Prospectus”), deliver the
Prospectus to purchasers of Registrable Securities (including pursuant to Rule
172 under the Securities Act) and be bound by the provisions of the Agreement
(including certain indemnification provisions, as described below). Holders must
complete and deliver this Notice and Questionnaire in order to be named as
selling stockholders in the Prospectus. Holders of Registrable Securities who do
not complete, execute and return this Note and Questionnaire within three
(3) Trading Days following the date of the Agreement (1) will not be named as
selling stockholders in the Resale Registration Statement or the Prospectus and
(2) may not use the Prospectus for resales of Registrable Securities.

Certain legal consequences arise from being named as a selling stockholder in
the Resale Registration Statement and the Prospectus. Holders of Registrable
Securities are advised to consult their own securities law counsel regarding the
consequences of being named or not named as a selling stockholder in the Resale
Registration Statement and the Prospectus.

NOTICE

The undersigned holder (the “Selling Stockholder”) of Registrable Securities
hereby gives notice to the Company of its intention to sell or otherwise dispose
of Registrable Securities owned by it and listed below in Item (3), unless
otherwise specified in Item (3), pursuant to the Resale Registration Statement.
The undersigned, by signing and returning this Notice and Questionnaire,
understands and agrees that it will be bound by the terms and conditions of this
Notice and Questionnaire and the Agreement.

The undersigned hereby provides the following information to the Company and
represents and warrants that such information is accurate and complete:



--------------------------------------------------------------------------------

QUESTIONNAIRE

1.

Name.

 

  (a)    Full Legal Name of Selling Stockholder:     

 

  (b)    Full Legal Name of Registered Holder (if not the same as (a) above)
through which Registrable Securities Listed in Item 3 below are held:     

 

  (c)    Full Legal Name of Natural Control Person (which means a natural person
who directly or indirectly alone or with others has power to vote or dispose of
the securities covered by the questionnaire):     

 

 

 

 

 

 

 

2.

Address for Notices to Selling Stockholder:

 

                                                                                
                                         
                                         
                                         
                                               
                                                                                
                                         
                                         
                                         
                                               
                                                                                
                                         
                                         
                                         
                                               
Telephone:                                    
                                         
                                         
                                         
                                                                        
Fax:                                     
                                         
                                         
                                         
                                         
                                        
Contact Person:                                   
                                         
                                         
                                         
                                                                  E-mail address
of Contact Person:                                        
                                         
                                         
                                                                        

 

3.

Beneficial Ownership of Registrable Securities Issuable Pursuant to the Purchase
Agreement:

 

  (a)    Type and Number of Registrable Securities beneficially owned and issued
pursuant to the Debt Cancellation Agreement:     

 

    

 

    

 

  (b)    Number of shares of Common Stock to be registered pursuant to the
Agreement and this Notice for resale:     

 

    

 

    

 





--------------------------------------------------------------------------------

4.

Broker-Dealer Status:

 

  (a)

Are you a broker-dealer?

Yes    ☐        No    ☐

 

  (b)

If “yes” to Section 4(a), did you receive your Registrable Securities as
compensation for investment banking services to the Company?

Yes    ☐        No    ☐

 

Note:

If no, the Commission’s staff has indicated that you should be identified as an
underwriter in the Registration Statement.

 

  (c)

Are you an affiliate of a broker-dealer?

Yes    ☐        No    ☐

 

  Note:

If yes, provide a narrative explanation below:

 

    

 

    

 

  (c)

If you are an affiliate of a broker-dealer, do you certify that you bought the
Registrable Securities in the ordinary course of business, and at the time of
the purchase of the Registrable Securities to be resold, you had no agreements
or understandings, directly or indirectly, with any person to distribute the
Registrable Securities?

Yes    ☐        No    ☐

 

  Note:

If no, the Commission’s staff has indicated that you should be identified as an
underwriter in the Registration Statement.

 

5.

Beneficial Ownership of Other Securities of the Company Owned by the Selling
Stockholder.

Except as set forth below in this Item 5, the undersigned is not the beneficial
or registered owner of any securities of the Company other than the Registrable
Securities listed above in Item 3.



--------------------------------------------------------------------------------

Type and amount of other securities beneficially owned:

    

 

    

                    

    

 

    

                    

 

6.

Relationships with the Company:

Except as set forth below, neither the undersigned nor any of its affiliates,
officers, directors or principal equity holders (owners of 5% of more of the
equity securities of the undersigned) has held any position or office or has had
any other material relationship with the Company (or its predecessors or
affiliates) during the past three years.

State any exceptions here:

 

    

 

    

 

 

7.

Plan of Distribution:

The undersigned has reviewed the form of Plan of Distribution attached as
Exhibit A to the Agreement, and hereby confirms that, except as set forth below,
the information contained therein regarding the undersigned and its plan of
distribution is correct and complete.

State any exceptions here:

 

    

 

    

 

***********

The undersigned agrees to promptly notify the Company of any inaccuracies or
changes in the information provided herein that may occur subsequent to the date
hereof and prior to the effective date of any applicable Resale Registration
Statement. All notices hereunder and pursuant to the Agreement shall be made in
writing, by hand delivery, confirmed or facsimile transmission, first-class mail
or air courier guaranteeing overnight delivery at the address set forth below.
In the absence of any such notification, the Company shall be entitled to
continue to rely on the accuracy of the information in this Notice and
Questionnaire.



--------------------------------------------------------------------------------

By signing below, the undersigned consents to the disclosure of the information
contained herein in its answers to Items (1) through (7) above and the inclusion
of such information in the Resale Registration Statement and the Prospectus. The
undersigned understands that such information will be relied upon by the Company
in connection with the preparation or amendment of any such Registration
Statement and the Prospectus.

By signing below, the undersigned acknowledges that it understands its
obligation to comply, and agrees that it will comply, with the provisions of the
Exchange Act and the rules and regulations thereunder, particularly Regulation M
in connection with any offering of Registrable Securities pursuant to the Resale
Registration Statement. The undersigned also acknowledges that it understands
that the answers to this Questionnaire are furnished for use in connection with
Registration Statements filed pursuant to the Registration Rights Agreement and
any amendments or supplements thereto filed with the Commission pursuant to the
Securities Act.

The undersigned hereby acknowledges and is advised of the following
Interpretation A.65 of the July 1997 SEC Manual of Publicly Available Telephone
Interpretations regarding short selling:

“An Issuer filed a Form S-3 registration statement for a secondary offering of
common stock which is not yet effective. One of the selling stockholders wanted
to do a short sale of common stock “against the box” and cover the short sale
with registered shares after the effective date. The issuer was advised that the
short sale could not be made before the registration statement become effective,
because the shares underlying the short sale are deemed to be sold at the time
such sale is made. There would, therefore, be a violation of Section 5 if the
shares were effectively sold prior to the effective date.”

By returning this Questionnaire, the undersigned will be deemed to be aware of
the foregoing interpretation.

I confirm that, to the best of my knowledge and belief, the foregoing statements
(including without limitation the answers to this Questionnaire) are correct.

IN WITNESS WHEREOF the undersigned, by authority duly given, has caused this
Questionnaire to be executed and delivered either in person or by its duly
authorized agent.

 

Dated:     Beneficial Owner:     By:  

 

      Name:       Title:

PLEASE FAX A COPY OF THE COMPLETED AND EXECUTED NOTICE AND QUESTIONNAIRE, AND
RETURN THE ORIGINAL BY OVERNIGHT MAIL, TO: